Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, 10-17, 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakajima (US 2007/0146851).
Regarding independent claim 1, Nakajima discloses A micro-electromechanical system (MEMS) package (para. 63 – reflector device, micromirror) comprising (i.e., open language for the claim, MPEP 2111.03): a manipulable mirror having a first reflective surface positioned opposite and spaced apart from a second reflective surface (Fig. 3: 460 - pair of oscillating mirrors); a first transparent window positioned adjacent to and aligned with the first reflective surface (459 – transmitting window, on one mirror side); and a second transparent window 
Regarding claim 2, the reference further discloses 2. The MEMS package of claim 1 wherein the mirror is a portion of a MEMS device (Fig. 5A – mirror 460 is a portion of the overall micromirror device, which includes other elements such as torsion beam 442 and oscillating board 443). (i.e., without electrical signals, a MEMS cannot work, therefore, the electrical signals must be present).
Regarding claim 3, the reference further discloses 3. The MEMS package of claim 2 further comprising a substrate extending between and attached to the first and second transparent windows, the substrate further electrically and mechanically coupled to the MEMS device (e.g., the oscillating board for each mirror in 460 are between the windows and must be electrically connected so as to oscillate, and mechanically connected so they do not fall inside the housing, and so the mirror can move).
Regarding claim 4, the reference further discloses 4. The MEMS package of claim 3 wherein the substrate includes an aperture aligned with and positioned over the second reflective surface (Fig. 3, i.e., the edges around the respective window).
Regarding claim 6, the reference further discloses 6. The MEMS package of claim 1 wherein the first transparent window is positioned to allow a LiDAR light beam to pass through and be reflected off the first reflective surface (Fig. 3 shows a light beam passing through the window to each mirror and being reflected off; the use of LiDAR constitutes an intended use that does not require different structure under the present claims; MPEP § 2114, Sections I and II, citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469; 15 USPQ2d 1525, In re Schreiber, 128 F.3d 1473, 1478; 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).).
Regarding claim 7, the reference further discloses 7. The MEMS package of claim 1 wherein the second transparent window is positioned to allow a sensing beam to pass through and be reflected off the second reflective surface (i.e., this must necessarily be present to be received by synchronization sensors 138, 140).

Regarding independent claim 9, the reference further discloses 9. A micro-electromechanical system (MEMS) package (para. 63 – reflector device, micromirror) comprising (i.e., open language for the claim, MPEP 2111.03): a substrate defining an aperture (i.e., frame around transmitting windows 459); a MEMS device attached to the substrate and including a plate positioned over the aperture, wherein the plate includes first and second opposing mirrored surfaces (Fig. 3: 460 - pair of oscillating mirrors; note opposed reflection surfaces); a first transparent window attached to a first side of the substrate (459 – transmitting window, on one mirror side); and a second transparent window attached to a second side of the substrate (459 – transmitting window, on other mirror side).
Regarding claim 10, the reference further discloses 10. The MEMS package of claim 9 wherein the plate moves in response to one or more electrical signals applied to the MEMS device (i.e., without electrical signals, a MEMS cannot work, therefore, the electrical signals must be present for it to function as intended).
Regarding claim 11, the reference further discloses 11. The MEMS package of claim 9 wherein the first and second opposing mirrored surfaces move simultaneously (para. 61 – light 
Regarding claim 12, the reference further discloses 12. The MEMS package of claim 9 wherein the first transparent window is configured to allow a LiDAR light beam to pass through and be reflected off the first mirrored surface (Fig. 3 shows a light beam passing through the window to each mirror and being reflected off; the use of LiDAR constitutes an intended use that does not require different structure under the present claims; MPEP § 2114, Sections I and II, citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469; 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and In re Schreiber, 128 F.3d 1473, 1478; 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).).
Regarding claim 13, the reference further discloses 13. The MEMS package of claim 9 wherein the second transparent window is configured to allow a sensing beam to pass through and be reflected off the second mirrored surface (i.e., this must necessarily be present to be received by synchronization sensors 138, 140).
Regarding independent claim 14, the reference further discloses 14. A method of using a micro-electromechanical system (MEMS) package (Fig. 3, para. 63 – reflector device, micromirror) comprising (i.e., open language for the claim, MPEP 2111.03): receiving a first light beam through a first window of the MEMS package (Fig. 3 – note beams from sources 107-108); steering a reflection of the first light beam (note beam paths) through the first window (459 – transmitting windows) by reflecting the first light beam off a first surface of a mirror (Fig. 3: 460 - pair of oscillating mirrors); receiving a second light beam (Fig. 3 – note beams from sources 109-110) through a second window (459 – transmitting windows) of the MEMS package (Figs 3, 5A – note cover 457); and steering a reflection of the second light beam (note beam 
Regarding claim 15, the reference further discloses 15. The method of claim 14 further comprising determining an orientation of the mirror by detecting the reflection of the second light beam (i.e., this must necessarily be present to be received by synchronization sensors 138, 140).
Regarding claim 16, the reference further discloses 16. The method of claim 15 wherein the orientation of the mirror is used to determine a direction of the reflection of the first light beam (i.e., the law of reflection requires a mirror orientation to determine the reflection direction of light; note beam paths to and from the mirrors 460).
Regarding claim 17, the reference further discloses 17. The method of claim 15 further comprising a detector array positioned outside of the MEMS package and configured to detect the reflection of the second light beam (Fig 1: photo conductive drums 101-104).
Regarding claim 20, the reference further discloses 20. The method of claim 14 wherein the MEMS package includes a substrate defining an aperture and wherein the second surface of the mirror is aligned with and positioned over the aperture (Fig. 3 – note that the mirrors 460 face the windows 459, and thus their edges/cover 457).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of GHAHREMANI (US 2019/0193923).
Regarding claim 5, Nakajima does not explicitly further disclose The MEMS package of claim 3 wherein a hermetic seal is formed between the substrate and the first and second transparent windows.
Nakajima and GHAHREMANI are related as MEMS devices in a housing. GHAHREMANI teaches wherein a hermetic seal (para. 45 – full hermetic seal is formed between the substrate and the first and second transparent windows (Figs. 2: 203 – glass substrate).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add hermetic sealing to the Nakajima MEMS package as in GHAHREMANI so as to have “particle protection, avoidance of condensation forming inside the cavity (e.g., on the MEMS mirror or on the inside of the cover), and/or avoidance of freezing of humidity” (para. 45).
Regarding claim 8, the reference further discloses 8. The MEMS package of claim 1 wherein the first transparent window is not parallel with the second transparent window (GHAHREMANI, Figs. 2 – note glass substrate 203 not parallel with the mirror and at an angle with respect to the housing; this angling is reasonably applicable to the MEMS housing of Nakajima since it would reduce ghost light.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Moidu (US 2010/0172612).

Nakajima and Moidu are related as MEMS devices. Moidu teaches the mirror pivots about a first axis and a second axis wherein the first axis is orthogonal to the second axis (Abstr – two-axis tiltable … MEMS micromirrors; e.g., Fig. 3A).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute two-axis tiltable micromirrors like those of Moidu for the mirrors of the Nakajima MEMS package because “The structure allows for considerable decoupling of the tilt and the roll and, or the pistoning effects observed upon micromirror actuation” (Abtr), which allows for reduced size of the beam path and thus reduce size of the overall device.
Regarding claim 19, the reference further discloses 19. The method of claim 18 wherein the mirror pivots in response to an application of one or more electrical signals to a MEMS device that includes the mirror (i.e., without electrical signals, a MEMS cannot work, therefore, the electrical signals must be present).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200333547, US-20200278532 (the publication for the present application), US-20200278428 (related to present application, but claiming mutually exclusive subject matter), US-20190041501, US-20100046054, US-20020146200, US-10422881, US-7894114, US-7362484.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872